 PHILADELPHIA COCA-COLA BOTTLING CO. 349The Philadelphia Coca-Cola Bottling Company and Teamsters Local Union No. 830 a/w Interna-tional Brotherhood of Teamsters, AFLŒCIO. Case 4ŒCAŒ31026 September 29, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On February 6, 2003, Administrative Law Judge George Aleman issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel and the Union filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. The judge concluded that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by unilaterally instituting a bonus incentive program for its quality control employ-ees, and by granting bonuses to those employees.  In so concluding, the judge found that union shop stewards were not authorized to act as the Union™s agents to re-ceive notice of proposed unilateral changes such as the incentive bonus program at issue here.2  The Respondent excepts to this finding.  We agree with the judge.  Article XXX of the parties™ collective-bargaining agreement limits shop stewards™ duties to (1) investigating and pre-senting grievances, (2) collecting dues when authorized, and (3) transmitting messages originating with and au-thorized by the Local Union if it is in writing or is of a routine nature.  Further, on March 20, 2001, just prior to the implementation of the incentive bonus program, Un-ion President Joseph Brock sent Respondent™s director of labor relations, Luis Fonseca, a letter advising him that stewards do not possess the authority to sign agreements without authorization from the Local Union.  Given this evidence of the limited nature of shop stewards™ author-ity, we agree that the Respondent failed to establish that notice of the bonus program to a shop steward, if it had been made, would have served as notice to the Union.                                                             1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We agree with the judge™s initial finding on this subject that there was no showing of advance notice to a shop steward of the incentive bonus program. Accordingly, we agree with the judge™s conclusion that the Respondent violated Section 8(a)(5) of the Act. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, The Philadelphia Coca-Cola Bottling Company, Philadelphia, Pennsylvania, its offi-cers, agents, successors and assigns, shall take the action set forth in the Order.  Andrew Brenner, Esq., for the General Counsel. Stephen Holyroyd, Esq., for the Charging Party. Michael G. Tierce & Lisa M. Scidurlo, Esqs., for the Respon-dent. DECISION STATEMENT OF THE CASE GEORGE ALEMÁN, Administrative Law Judge.  This case was tried in Philadelphia, Pennsylvania on August 21, 2002, following the filing of an unfair labor practice charge by Team-sters Local Union No. 830 a/w International Brotherhood of Teamsters, AFLŒCIO (the Union), and issuance of a complaint on April 26, 2002, by the Regional Director for Region 4 of the National Labor Relations Board (the Board).  The complaint alleges that The Philadelphia Coca-Cola Bottling Company (the Respondent) violated Section 8(a)(5) and (1) of the National Labor Relations Act (the Act) by granting, on or about mid-December 2001, a bonus to employees represented by the Un-ion without first notifying or bargaining with the Union.  In its answer to the complaint dated May 13, 2002, the Respondent denies engaging in any unlawful conduct.  All parties were afforded a full and fair opportunity at the hearing to present oral and written evidence, to examine and cross-examine witnesses, and to argue orally on the record. Based on the entire record in this proceeding, including my observation of the demeanor of the witnesses, and after consid-ering the briefs filed by the General Counsel, the Charging Party, and the Respondent, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent, a Delaware corporation, is engaged in the production and distribution of soft drinks and related products at its facility in Philadelphia, Pennsylvania.  During the year preceding issuance of the complaint, the Respondent, in the course and conduct of its business operations, sold and shipped goods valued in excess of $50,000 directly to points and places outside the Commonwealth of Pennsylvania.  The Respondent admits, and I find, that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  It further admits, and I find, that the Union is a labor organization within the meaning of Section 2(5) of the Act.   340 NLRB No. 44  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 350 II. ALLEGED UNFAIR LABOR PRACTICES 
A. Factual Background The Respondent and the Union have had a longstanding bar-gaining relationship dating back some 40 to 50 years, and have 
been parties to successive collective-bargaining agreements 
covering various groups of production employees,
1 including 
quality control (QC) employees, the most recent of which runs 
from April 15, 2000 through April 14, 2004 (see GCX-2).
2  QC 
department employees are genera
lly responsible for testing the 
product prior to its distribution. 
 QC employees, according to 
Respondent™s director of manufacturing, Steven Fiore,
3 who oversees the department, are gene
rally better paid than other 
employees because their duties are more difficult and require 
greater responsibility.    
Fiore testified that in April 
2001, he implem
ented a ﬁone timeﬂ incentive program for QC de
partment employees.  Under 
the program, all employees in the QC department would re-

ceive a monetary bonus if the department were to achieve an 
increase in its product quality in
dex in accordance
 with the ﬁ12-month total produced quality i
ndexﬂ set by the Coca-Cola 
Company.  The amount of the bonus
es was to be determined by 
the percentage level reached.  Thus, if the QC department were 

to increase its product quality inde
x to 92 percent, the employee 
bonus would be $1000 each; if a 95 percent increase were 
achieved, employees would receive a $2000 bonus.   
Fiore testified that he prepared a memo setting forth the de-
tails of the incentive program but that, while he ﬁprobably 
meant toﬂ distribute the memo to the QC employees, he in fact 
never did so (Tr. 106).  He nevertheless claims that QC em-ployees were notified of the pr
ogram at employee meetings, 
and that at one such meeting, 
one Bill Lancaster, who Fiore believes was a union steward at the time, was in attendance.
4                                                            
                                                                                             
1 The production employees bargaining unit includes: 
All full-time and regular part
-time Delivery-Merchandisers, 
Sales Representatives, Consumer
 Route Drivers, Quality Con-trol/Syrup employees, Production Operators, Operations Chief 
Mechanics, Operations Lead M
echanics, Operations Mechanics 
2nd class, Operations Apprentices, Tractor Trailer Drivers, 
Warehouse Operators, Fleet Chief Mechanics, Fleet Lead Me-
chanics, Fleet Mechanic 2nd class, Fleet Apprentices, Cooler 
Service Chief Mechanics, Cool
er Service Lead Mechanics, 
Cooler Service Mechanics 2nd class, Cooler Service Appren-
tices, Cooler Delivery Drivers, Bulk Delivery Drivers, Extra 
Drivers, Special Event Driver
s and Signwriters, excluding all 
other employees, guards, and superv
isors as defined in the Act.   
The unit is comprised of some 370 employees of which between 10 
to 15 are classified as quality control (QC) employees.  
2 Exhibits received into evidence ar
e referred to herein as ﬁGCXﬂ for 
a General Counsel exhibit, or ﬁRXﬂ
 for a Respondent exhibit.  Refer-
ence to testimonial evidence is identif
ied by transcript (Tr.) page num-
ber(s).   
3 Prior to becoming manufacturing director, Fiore was senior opera-
tions manager in charge of the Respondent™s entire Philadelphia opera-
tion.  As director of manufacturing, Fiore currently oversees the Com-
pany™s Philadelphia and Norristown, Pennsylvania, facilities.   
4 Union President Joe Brock admits that Lancaster was at one time a 
union steward, but claims that Lancaster resigned his steward duties in 
early 2001, and was replaced by one Jose Padilla.  While initially 
claiming that Lancaster was a shop steward when the incentive program 
He further claims that employees were also made aware of the 
incentive program by virtue of the fact that the progress being 
made by the QC department 
towards achieving the program 
goals was being monitored and posted on a monthly basis in the 
QC department for all employees to see.  The record reflects 
that on or around December 3, 2001, all QC employees, num-
bering approximately 15, re
ceived $2000 bonuses purportedly 
for reaching a 95 percent increased quality index (RX-3).  The 
bonuses were given solely to th
e QC employees.  Fiore admits 
that the bonus program was intended as a one-time deal, and 
that no similar type bonuses had been given in the past (Tr. 
110).    
The Union claims that it did not learn of the incentive pro-
gram for QC employees or that QC employees would be receiv-
ing bonuses until after the bonuses
 were distributed.  Thus, 
union president, Joseph Brock, tes
tified that he first learned of 
the bonuses from production shop steward Joe Carberry in late 
December 2001, or early January 2002.  Carberry, he claims, 
told him that when given their bonuses, QC employees were 
instructed not to tell the Union about the bonuses.  
Carberry testified that in mid-December, several production 
(non-QC) employees informed him that employees in the QC 
department had gotten bonuses.  
He further claims that QC employee, John Bibby, also appr
oached him and confirmed that 
he and other QC employees had indeed received bonuses.  Ac-
cording to Carberry, Bibby told him that when the bonuses 
were given, Fiore told QC employees ﬁnot to rub it in with the 
production operators.ﬂ  Fiore adm
its telling employees not to 
rub the bonuses in other employees™
 faces.  Bibby, according to 
Carberry, felt bad that the Union had not been told of the bo-
nuses. Carberry denied having had prior knowledge of the bo-
nuses.  He also denied telling Brock that QC employees were 
instructed not to tell the Union of the bonuses. 
Bibby generally corroborated Ca
rberry™s version of their 
conversation.  Bibby claims he 
told Carberry about the bonuses 
because other non-QC employees were questioning the bo-
nuses, and he simply wanted to confirm to Carberry that bo-
nuses had indeed been distributed.
  Bibby further recalls that he 
first heard of the incentive program some 3 months before re-

ceiving the bonus, but never mentioned the incentive program 
to Brock or any other union official during that period.   
After receiving confirmation of the bonuses from Bibby, 
Carberry went to see Brock and asked if the latter was aware of 
the bonuses that had been given 
to QC employees.  Brock de-
nied knowing of the bonuses.  Brock claims that he was doing a 
routine walk-through of the facility when Carberry approached 
him, and that he did not, at the time, think too much of the in-
formation Carberry had given him about the bonuses because 
there were always rumors about
 different things happening at 
the facility.  He testified, however
, that as he continued with his 
walk-through, other production em
ployees notified him of the 
bonuses.   According to Brock, the next day, he spoke with Respon-
dent™s director of labor relations, Luis Fonseca, about the bo-
 was announced, Fiore subsequently admitted he was not sure how long 
Lancaster had been a shop steward,
 or whether Lancaster was still a 
steward when the QC bonuses were distributed in December 2001.   
 PHILADELPHIA COCA-COLA BOTTLING CO. 351nuses.  Brock recalls telling Fonseca that he had just learned 
from production and QC employees that bonuses had been 
given out to QC employees a
nd asking Fonseca to confirm 
whether such bonuses had indeed been given out and, if so, 
what the qualifier was for the receipt of such bonuses.  Fonseca 
told Brock he would check with some people and get back to 
him later.  Fonseca, however, 
never got back to him.   
Fonseca recalls having a phone conversation with Brock 
about the bonuses, but believes the discussion may have oc-
curred sometime in January 2002.  
He agrees telling Brock that 
he would get back to him at a later date, but thinks he indeed 
called Brock back within a day or
 two.  Fonseca further recalls 
that during their initial conversa
tion, Brock mentioned that the 
Union might have to file an unfair labor practice charge with 
the Board over the bonuses. (Tr. 
190).  Fonseca claims that 
after his discussion with Brock, he spoke to Fiore who ex-
plained how and why the bonuses were given out.   
After speaking with Fiore, Fonseca claims he researched 
whether any other types of incentive bonuses had been paid out 
in years past, and learned that the distribution of bonuses had 
been going on for quite some time 
in all departments.  He then 
called Brock and told him that it did not make any sense for the 
Union to file a charge becaus
e ﬁwe gave people money,ﬂ and 
that ﬁthese guys have been ge
tting incentives, bonusesﬂ in the 
past, and that, if a charge were filed, the bonuses were ﬁgoing 
to stop.ﬂ5 (Tr. 191Œ192).  Brock, as noted, denies hearing from 
Fonseca after their initial phone conversation, and claims that 
the two spoke again after he filed a charge with the Board on 
January 24, 2002, alleging the Re
spondent™s unilateral grant of 
the bonus to QC employees to be 
unlawful.  In response to the 
charge, the Respondent has st
opped all employee bonuses and 
incentives.   
Regarding such bonuses and incentives, the record reflects 
that the Respondent has, in the past, given employees in its 
various departments noncontract
ual bonuses, incentives, and 
noncash gifts for a variety of reasons.
6  Several department 
managers testifie
d on the subject.  
Company witness Edward Layton, who manages the deliv-
ery-merchandise department, test
ified as to the bonuses, incen-
tives, and gifts that have been distributed in the delivery-
merchandise department.
7  He testified that before becoming 
department manager, he worked for 21 years in the department 
first as a driver/salesman, and then as delivery merchandiser, 
and that, during that period, he
 received bonuses, consisting of 
savings bonds, for having a safe driving record, awards for his 
                                                          
                                                           
5 The complaint does not allege Fonseca™s remark to be unlawful.   
6 There is only scant reference to bo
nuses in the parties™ collective- 
bargaining agreement.  One such re
ference is found in art. XXXVII, 
entitled ﬁSafety Bonus Programs,ﬂ which states that ﬁEffective in 1990, 
forklift operators will participate in
 all employee Safety Bonus Pro-
grams.ﬂ  The ﬁVacationsﬂ provision in the contract, found in article VII, 
also makes reference, in subparagraph (d), to regular full-time employ-
ees who have been in the Respondent™s employ for a number of years 
receiving bonuses ranging from $100 to
 $150 (see GCX-2, p. 34; p. 
11).   
7 The Delivery-Merchandise Depart
ment employs driver salesmen 
and delivery merchandisers.   
years of service with the Company,
8 and performance cash 
awards for best merchandising work in the stores serviced by 
him.  He testified that duri
ng the 3-½ years after becoming 
manager, he gave out, on a quarter
ly basis, cash bonuses to the 
best merchandisers in the department.  However, the only evi-
dence produced to bolster his clai
m in this regard is a document 
showing that in 1999, the Respondent, following store audits, 
handed out bonuses ranging from $100 to $200 to certain deliv-
ery merchandisers ﬁfor their excellenceﬂ during the first quarter 
of 1999 (RX-5).  The Respondent did produce a document (see 
RX-9) showing that bonuses ﬁf
or excellent merchandisingﬂ 
were handed out in 2001.  Unlike 
RX-5, which makes clear that 
the bonus given was for work performed in the first quarter of 
1999, RX-9 does not specify if the bonuses were based on work 
performed during a particular quarter of 2001.  However, a 
handwritten notation contained th
erein stating ﬁ. . . for 2001 
work,ﬂ as well as Layton™s own 
testimony that RX-9 listed ﬁthe 
winners for 2001,ﬂ strongly suggests
 that the bonuses reflected 
a year™s, not a quarterly, assessment (Tr. 132).  With the excep-

tion of RX-5, no other evidence was produced by the Respon-
dent to corroborate Layton™s assertion that during his 3-½ year 
tenure as department manager, 
he has consistently, on a quar-
terly basis, distributed cash bonus
es to the department™s best 
merchandisers.   Given Layton™s te
stimony that he routinely, on 
a quarterly basis, documents an
d posts on the department bulle-
tin board the names of employees receiving bonuses, the Re-
spondent™s failure to produce doc
umentary evidence to confirm 
Layton™s assertion that he ha
s been giving out bonuses on regu-lar, quarterly basis for 3-½ years leads me to doubt that any 
such documents exist, and to question the reliability of 
Layton™s above assertion.  The 
unreliability of Layton™s claim 
is further enhanced by RX-9, reflecting that the 2001 bonuses 
were based on the employees™ yearly, rather than quarterly, 
performance.   
Layton further testified to 
having given out ﬁzero occur-
renceﬂ cash bonuses ranging from $100 to $500 to employees.
9  He claims that the ﬁzero occu
rrenceﬂ bonus program remained 
in effect for only three years (Tr. 130).  Some documentary 

evidence was produced to corroborate Layton™s testimony in 
this regard.  Thus, Respondent™s Exhibit 6 shows that in 1999, 
ten delivery merchandisers received such bonuses, and Re-
spondent™s Exhibit 7 reflects that nine such bonuses were 
 8 Layton could not put a time frame on when he might have received 
the safety bonuses, stating that ﬁthe
y were scattered out all through the 
years; some years you would get them, some years you wouldn™t.ﬂ (Tr. 
135.)  As to the years-of-service awards, Layton believed they were 
given out after 1, 2, 5, 10, 15, 20, and 25 years and that the award con-
sisted of items such as a shirt or 
jacket which the employee picked out 
of a catalog.   
9 The ﬁzero occurrenceﬂ program is part of the contractual atten-
dance policy (Tr. 90).  Consequently, bonuses handed out to employees 
for having ﬁzero occurrenceﬂ during a pa
rticular time period are neither 
performance or production-related.  
The criteria for ﬁ
zero occurrenceﬂ 
bonuses appears to have differed from
 department to department.  Thus, 
according to RX-16 and RX-19, the cr
iteria in the Operations Depart-ment included lateness, leaving work
 early, absence from a shift, and 
industrial injury.  RX-20, however, 
reflects that the Bulk Department 

considered all of the above criteria,
 as well as whether employees were 
ﬁproperly adhering to timecard procedures.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 352 handed out in 2000.
10  Notwithstanding Layton™s claim that the 
program was in effect for 3 years, no documents showing the 
distribution of such bonuses for a third year were produced.   
Warehouse director, Gene Keller, testified to the bonuses 
given out in his department.  
He claims that since becoming 
director in 1996, employees in 
his department 
have regularly 
received incentives and bonuses, ranging from $150 to $300 
based on the number of cases handled per hour.
11  He further stated that at times he would also give out items such as base-
ball tickets, jackets, dinners, hats, sweatshirts, vests, and ﬁany-
thing and everythingﬂ to employees who went over and above 
what was expected of them (Tr. 159Œ164).
12  Keller further 
testified, and documentary ev
idence shows, that Warehouse employees have received bonuses ranging from $150 to 300 in 
the form of ﬁcreditsﬂ to be us
ed at their discretion for having 
ﬁzero occurrencesﬂ in a given year.
13  Thus, RX-15 shows that in 1998, the Respondent awarded one employee a $300 bonus 
for having ﬁzero occurrencesﬂ in 1997 and 1998, and gave an-
other employee a $150 bonus for having ﬁzero occurrencesﬂ in 
1998.  RX-16 shows that the Respondent gave out similar bo-
nuses to three employees for having ﬁzero occurrencesﬂ during 
1998 and 1999.  However, not all ﬁzero occurrenceﬂ bonuses 
were monetary in nature for as made clear in RX-13 and RX-
14, employees at times receiv
ed such nonmonetary gifts as 
sports or Company jackets for achieving such a goal. 
                                                          
                                                           
10 The record reflects that Layton also gave out a one-time award of 
$50 to certain merchandisers for their extra effort in achieving a par-
ticular sales goal (RX-8).  It is unclear from RX-8, or Layton™s testi-
mony, when this bonus was given out.   
11 To bolster Keller™s testimony regarding the distribution of bonuses 
in the warehouse department, the Re
spondent submitted into evidence 
memoranda reflecting that in Oc
tober and November, 1997, Keller 
initiated incentives for those warehouse loading employees who aver-
aged ﬁ300 cases or more per hour,ﬂ and, for the nonloading employees, 
those who achieved ﬁzero occurrences
ﬂ and ﬁzero industrial injuriesﬂ 
during the month in question (see RX-13 and RX-14).  Employees 
achieving either of the above goals recei
ved a jacket as their reward.  In 
neither the October or November 1997, program were employees of-

fered cash prizes as an incentive.  
Neither RX-13 nor RX-14, therefore, 
corroborates Keller™s claim that employees were given cash bonuses 
ranging from $150 to $300 based on the number of cases loaded per 
hour (Tr. 157).  Although Keller testifie
d that he had a habit of retain-
ing memos such as RX-13 and RX-
14 in his computer, no other docu-
ments were produced to corroborate his claim that warehouse employ-

ees had, in the past, received cash bonuses based on the number of 
cases loaded per hour during a given month.   
12 By way of example, Keller cited an occasion in which an em-
ployee handled the trash detail even though the work was scheduled to 

be performed by another employee.  
Keller recalls that, on that occa-
sion, he went out and threw the employ
ee either a sweatshirt or a hat as 
a reward for his extra effort.  He claims that when other employees 
learned of it, they too began empt
ying the dumpsters in the hope of 
getting a similar reward, and that he, 
in turn, also gave them gifts as 
well. (Tr. 165).   
13 The ﬁcreditﬂ bonuses do not involve direct cash payouts to em-
ployees, but rather are credits held by the Respondent which the em-
ployee could use, at their discretion,
 to obtain reimbursement for per-
sonal expenses, such as the cost of taking a spouse out for dinner.  
Thus, upon presentation of a receipt
, the employee would be reim-
bursed for the cost of the dinner (see, Tr. 183). 
Kevin Looney, director of the 
distribution department, since 
1996, testified regarding the bonus
es and incentives given out 
in his department.  Looney test
ified that he implemented the 
ﬁzero occurrenceﬂ bonuses in his 
department in 1996 (Tr. 171).  
To support Looney™s testimony,
 the Respondent produced sev-
eral documents, receiv
ed into evidence as Respondent™s Exhibit 
17, Respondent™s Exhibit 18, 
Respondent™s Exhibit 19, and 
Respondent™s Exhibit 20, which purport to show when such 
bonuses were given.  Thus, Respondent™s Exhibit 17 shows that employees of various department
s, including distribution, re-
ceived credits in the amount of $150 for having had ﬁzero oc-
currencesﬂ during 1997.
14  Respondent™s Exhibit 18 purports to 
show that the Respondent again issued credits ranging from 
$150 to $500 to employees in the distribution and other de-
partments who had ﬁzero occurrencesﬂ for the years 1996Œ
1998.15  The record further reflects
 that certain, but not all, 
employees in the distribution department received ﬁzero occur-
renceﬂ bonuses in 1999 and 2000 (RX-19; RX-20).  Unlike the 
ﬁcreditﬂ bonuses given out in previous years and described in 
Respondent™s Exhibit 17 and Respondent™s Exhibit 18, the 
bonuses given out in 1999 and 2000 were ﬁcashﬂ incentives.
16  Finally, Looney, like Keller, cla
ims he too gives out bonuses to 
employees who go above and beyond 
what is expected of them.  
Looney, for example, testified th
at he has rewarded employees 
who have put out fires on the road with a dinner gift, and has on 
other occasions given out ﬁsweatsh
irts, hats, all that fun stuff.ﬂ 
Jim Cho, director of Respondent™s sales department, since 
1998, testified that, during the three years he has been director, 
he has created and implemente
d different incentives and bo-
nuses in the department, and th
at incentive programs occur on a daily, weekly, and monthly basi
s (Tr. 140).  The department™s 
biggest incentive program, according to Cho, is a profit sharing 
one by which employees receive ten percent of the profit for 
achieving their margin goal.  To corroborate Cho, the Respon-
dent produced several documents showing the various incentive 
programs that had been instituted in the sales department during 
 14 Although RX-17 is dated April 11, 2002, Looney testified that the 
credit bonuses were in fact awarded in January 1998 (Tr. 174), and that 
the 2002 date on the exhibit represents the date the document was 
printed from the computer.  It is unclear from a review of RX-17 if all 
or some employees of each depart
ment mentioned therein received a 
ﬁzero occurrenceﬂ credit bonus, as 
the memo only mentions the de-
partment without naming any empl
oyees.  However, Looney™s testi-
mony, that the memo along with the list of names of employees receiv-
ing the bonuses was posted in the Distribution area, suggests that the 
bonuses were distributed to some, and not all, employees in the de-

partment. (Tr. 174).  
15 Although RX-18 references the subject matter of the memo as per-
taining to ﬁzero occurrences for 19
98,ﬂ a plain reading of the memo 
makes clear that the bonuses described therein was not limited to 1998 
only, but included the awarding of credits to employees who had 
achieved ﬁzero occurrencesﬂ during 1996 and 1997.  The memo reflects 
that employees having ﬁzero occurrencesﬂ for 1 year were given a $150 
credit, those with 2 years of ﬁzer
o occurrencesﬂ received a $300 credit, 
and those with three years of ﬁ
zero occurrencesﬂ received the $500 
credit.  According to Looney, the bonuses were given in 1999.   
16 The bonuses given out in 2000 included cash incentives for em-
ployees who had ﬁzero occurrencesﬂ in
 consecutive years, and covered 
the years 1996Œ2000. 
 PHILADELPHIA COCA-COLA BOTTLING CO. 3532001 and 2002 (See RX-10; RX-11, RX-12).  One such incen-tive program covered the period January-February 2001, and 
involved 1st through 6th place cash prizes ranging from $200 to 
$750 to the salespersons with the most number of outlets and 
nonchain outlets carrying a partic
ular (ﬁDasaniﬂ) product (see 
RX-10; Tr. 143).  Another incentive program also instituted in 

January 2001 and covering that 
month only, rewarded cash 
prizes, ranging from $25 to $300, to salespersons who achieved 
a minimum growth rate of 15 percent in the sale of ﬁDr. Pep-
perﬂ brand products (see RX-11).  A similar incentive was of-
fered in January 2002, except that, unlike the 2001 incentive, 
the minimum growth rate required for the 2002 cash prize was 
10 percent rather than 15 pecent.
17  Respondent™s Exhibit 12 includes a series of documents
 showing that, during the four 
calendar quarters of 2001, and the first two quarters of 2002, a 
variety of different short-term
 cash and noncash incentives and 
bonuses were implemented in 
the Sales Department.   
The General Counsel contends18 that the Union was never notified of the bonuses prior to 
their implementation, that said 
bonuses are a form of employee 
compensation, an element of wages, and a mandatory subject of bargaining, and that, as 

such, the Respondent was not at liberty to implement the bo-
nuses without first notifying th
e Union and giving it an oppor-tunity to bargain over the bonuses.  By failing to do so, the 

General Counsel argues, the 
Respondent violated Section 8(a)(5) and (1) of the Act.   
The Respondent does not dispute, correctly so in my view, 
the General Counsel™s claim that the QC bonuses were a man-

datory bargaining subject.
19  Nor does it deny that the QC bo-
nuses were unilaterally implemented.  Rather, it argues only 

that its unilateral grant of bonuses to the QC employees in De-
cember 2001, was consistent with 
its long-established practice 
of granting noncontractual performance bonuses and incentives 
to employees, a practice, it claims, the Union was fully aware 
of, never objected to, or sought 
to bargain over.  The Respon-
dent thus contends that in these circumstances, the Union™s 
failure to contest, or to request 
bargaining over, its past practice 
amounted to a waiver of its right to bargain over the distribu-
tion of bonuses and incentives, 
including the QC bonuses.   
I find no merit in the Respondent™s waiver defense and agree 
instead with the General Counsel
 that the Respondent was obli-
gated to notify and, on request, 
bargain with the Union regard-
ing the QC bonuses before
 implementing them.  
DISCUSSION AND CONCLUSIONS 
Generally, an employer whose employees are represented by 
a union may not unilaterally change
 the represented employees™ 
terms and conditions of employ
ment without first giving the Union notice and an opportunity to bargain over the proposed.  
NLRB v. Katz, 369 U.S. 736 (1962)  An exception to this rule is 
that a unilateral change by an employer is permissible if the 
Union has clearly and unmistakably 
waived its statutory right to 
                                                          
 17 See RX-12, document entitle
d ﬁ2002 Incentive Program.ﬂ 
18 The arguments made by the Charging Party in its posthearing brief 
generally parallel those made by th
e General Counsel in his brief.  
Consequently, reference herein to arguments made by the General 
Counsel incorporate those made by the Charging Party.  
19 See, e.g., 
Johnson-Bateman Co.
, 295 NLRB 180, 182 (1989).  
bargain over the particular subject matter. 
Metropolitan Edison 
v. NLRB
, 460 U.S. 693, 708 (1983); 
New York Telephone Co.,
 299 NLRB 351, 352 (1990); Johnson-Bateman Co.,
 supra at 184; General Electric Co.,
 296 NLRB 844 (1989); 
Ciba-Geigy Pharmaceuticals Division,
 264 NLRB 1013, 1017 (1982), enfd. 
722 F.2d 1120 (3d Cir. 1983).  A union™s waiver of its statutory 
right to bargain over a particul
ar matter can occur by express 
language in a collective-bargaini
ng agreement, or may be im-
plied from the parties™ bargaining history, past practice, or a 
combination of both
.  KIRO, Inc.,
 317 NLRB 1325, 1327 (1995); The Register-Guard
, 301 NLRB 494, 496 (1991).  Such 
a waiver, however, is not lightly inferred by the Board.  Rather, 
there must be, as stated, a clea
r and unmistakable showing that 
a relinquishment of the statutory 
right in question has occurred.  
Owens-Corning Fiberglas[s] Corp.,
 282 NLRB 609 (1987).  In 
this regard, the burden of proving that a waiver has occurred is 
on the party asserting the waiver, here, the Respondent.  
Wayne 
Memorial Hospital Assn.,
 322 NLRB 100, 104 (1996).  The 
Respondent, I find, has not sust
ained that burden here.   
The record evidence fails to sh
ow that the Respondent™s oc-
casional distribution of bonuses, gi
fts, and other sundry items to 
select employees in its various
 departments was part of any 
established past practice, as that
 term is generally defined by 
the Board.  A past practice is defined as an activity that has 
been ﬁsatisfactorily establishedﬂ
 by practice or custom; an ﬁes-
tablished practiceﬂ; an ﬁestablished condition of employment;ﬂ 

a ﬁlongstanding practiceﬂ (citations omitted).  
Exxon Shipping 
Co., 291 NLRB 489, 493 (1988); See, also, 
Golden State War-
riors, 334 NLRB 651 (2001) 
Dow Jones & Co., Inc.,
 318 
NLRB 574, 578 (1995).  Thus, an activity, such as the Respon-

dent™s distribution of bonuses, becomes an established past practice, and hence, a term and condition of employment, if it 

occurs with such regularity and frequency, e.g., over an ex-
tended period of time, that em
ployees could reasonably view 
the bonuses as part of their wage structure and that they would 
reasonably be expected to continue.  
Sykel Enterprises, 
324 NLRB 1123 (1997); Blue Circle Cement Co., 
319 NLRB 661 (1995); Lamonts Apparel, Inc., 317 NLRB 286, 287 (1995); 
Central Maine Morning Sentinel,
 295 NLRB 376, 378 (1989); 
General Telephone Co. of Florida,
 144 NLRB 311 (1963); The 
American Lubricants Co., 136 NLRB 946 (1962).    
Here, the documentary evidence of record, as previously dis-
cussed, makes patently clear 
that the production-related bo-nuses and gifts distributed by 
the Respondent to employees in 
its various departments (deliv
ery-merchandise; warehouse; and 
sales) did not occur on a regular and consistent basis every 

year, but rather were intermittently handed out by the Respon-
dent to specific employees at 
its own discretion and time.  In 
the delivery-merchandise departme
nt, for example, the record 
shows that certain employees in 
that department received cash 
bonuses for their ﬁexcellent merchandisingﬂ work during the 
first quarter of 1999, and again in the year 2001 (see, RX-5; 
RX-9).  However, no documentary
 evidence of similar bonuses 
having been handed out to employees in that department prior 

to 1999, or during the remaining quarters of 1999, 2000, and 
2002, was produced by the Respondent.  Similarly, the docu-
mentary evidence produced regarding the distribution of pro-
duction bonuses in the warehouse (RX-13 and RX-14) shows 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 354 only that in October and November 1997, a handful of ware-
house employees received either a company jacket or an ﬁEa-
glesﬂ sports jacket for achieving a certain production quota 
during the months of October a
nd November 1997.  However, 
no documentary evidence whatsoever was produced to show 
that productivity bonuses, either 
in cash or noncash form, were 
given out at any time prior to Oc
tober 1997, or at any time after 
November 1997.  The documentary evidence produced regard-
ing the distribution of bonuses and incentives in the sales de-
partment, while more substantial than that shown for the deliv-ery-merchandise and warehouse de
partments, nevertheless falls short of establishing that the bonuses given in that department 
occurred with such regularity and 
consistency as to constitute 
an established past practice.  Thus, the evidence shows only 
that from the beginning of 2001 through the second quarter of 
2002, employees in the sales department were presented with a 
variety of opportunities to win cash and noncash prizes through 
the different incentive programs instituted by Department Man-
ager Cho.  Cho™s claim, that the incentive programs in the Sales 
Department have been in effect
 since at least 1988, when he 
first began working for Respondent, like Layton™s and Keller™s 

claims regarding the distribution of bonuses in their own re-spective departments, was not
 corroborated through documen-
tary evidence and is, likew
ise, given no weight.   
In sum, the Respondent, I find, has not demonstrated that the 
bonuses given out in its various departments occurred with such 
frequency and regularity as to constitute under Board law an 
established past practice.  But 
even if the Respondent™s prior 
distribution of bonuses could be 
construed as a past practice, it 
is patently clear from their size and scope that the December 
2001, QC bonuses were not consistent with, and indeed radi-
cally departed from, that alleged practice.  Thus, the evidence 
shows that the productivity bonuses handed out in the delivery-
merchandise, warehouse, and sales departments were relatively smaller in amounts, ranging, as
 noted, from mere jackets up to 
$1000, and were in no way comparable to the $2000 given to 

each and every employee in the QC department in December 
2001.20  More importantly, the bonuses handed out to employ-
ees in the past were based on an
 individual employee™s personal 
achievement, whereas the QC bonuses were based on a depart-
mentwide achievement and were 
awarded across-the-board to 
all employees in the QC depar
tment, regardless of the individ-
ual employee™s personal contribution (Tr. 87).  The Respon-
dent, as noted, concedes it had never before given out bonuses 
in the QC department similar to the December 2001, bonuses.  
Nor, in fact, is there any evidence to show that similar depart-
ment-wide production-related bonus
es had ever been given out 
across-the-board to employees in any other department.
21                                                             
                                                                                             
20 The first page of RX-12, for ex
ample, shows that Sales employees 
Hangey and Wagner each receive
d $1000 performance bonuses during 
2001.   
21 See, e.g., 
Register-Guard
, 301 NLRB 494 (1991), where an em-
ployer™s reliance on a past practice 
defense to justify a unilaterally-
imposed wage adjustment for entire 
classifications of employees was 
rejected on grounds that the employer™s past practice had been limited 
to making unilateral adjustments in the wages of individual employees, 
not to entire employee classifications; and 
Lincoln Child Center
, 307 
NLRB 288, 316 (1992), where an employer™s similar reliance on a past 
Thus, even if I were to agree with the Respondent, and I do 
not, that it had an established 
past practice of handing out bo-
nuses and incentives to empl
oyees, the Respondent™s Decem-
ber, 2001 across-the-board grant of bonuses to all employees in 
the QC department clearly was not
 consistent with, and indeed 
was a substantial deviation from, that practice.  Thus, no waiver of the Union™s right to bargain over the December 2001, QC bonuses can be inferred from the fact that the Union may have 
known of and not objected to th
e Respondent™s alleged past 
practice of distributing bonuses and other incentives to individ-
ual employees.  Nor could the 
Respondent have relied on the 
Union™s past failure to request bargaining over its prior unilat-
eral grant of bonuses to employees to justify unilateral action, 
for ﬁa union™s acquiescence in pr
evious unilateral changes does not operate as a waiver of its right to bargain over such changes 

for all time.ﬂ  
Owens-Corning Fiberglass
, 282 NLRB 609 
(1987).  As the Board further noted in 
Exxon Research & Engi-
neering Co., 317 NLRB 675 at 685Œ686 (1995), ﬁunion acqui-escence in past changes to a ba
rgainable subject does not beto-

ken a surrender of the right to 
bargain the next time the em-
ployer might wish to make yet further changes, not even when 

such further changes arguably are similar to those in which the 
union may have acquiesced in the past.ﬂ  In sum, I find no evi-
dence that the Union clearly an
d unmistakably waived its right 
to bargain over the December 2001, QC bonuses, or for that 
matter, over the grant of any other bonuses.  Accordingly, the 
Respondent™s failure and refusal 
to give the Union prior notice 
of,22 and an opportunity to bargain over, the December 2001 
QC bonuses before implementing 
them amounted to a violation 
of Section 8(a)(5) and (1) of the Act, as alleged.  
CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act and the exclusive bargaining representa-
 practice defense to justify unilaterally
 removing entire classifications of 
teachers from the bargaining unit wa
s likewise rejected because the 
employer™s past practice had been lim
ited to the unilate
ral transfer or removal of individuals only.   
22 The Respondent™s implicit assertion on brief (RB:2), that the Un-
ion must have known of the QC bonuses prior to December 2001, be-
cause Lancaster purportedly learned of the bonuses in April 2001, is 
without merit.  First, it is not all that clear that Lancaster was a union 
steward in April, 2001, as argued by the Respondent, for union presi-
dent Brock, as noted, testified that
 Lancaster ceased being a steward in 
ﬁearly 2001,ﬂ presumably prior to April, 2001, and Fiore, who identi-
fied Lancaster as a steward, was hi
mself not certain how long Lancaster 
had served as steward.  Thus, the evidence is too ambiguous to support 

a finding that Lancaster was a union steward in April 2001, when QC 

employees purportedly first learned of the QC bonus program.  Nor 
would there be any basis for imputing such knowledge to the Union 
even if Lancaster had been a stewar
d in April, 2001, for there is no 
evidence to show that Lancaster had been authorized to act as the Un-
ion™s agent with respect to the receipt
 of notice of a proposed unilateral 
change.  Catalina Pacific Concrete Co.
, 330 NLRB 144 (1999).  As 
such, there is no record 
evidence to show that 
the Union ever received 
prior actual or constructive notice of the Respondent™s unilateral insti-
tution of the December 2001 QC bonuses.  
 PHILADELPHIA COCA-COLA BOTTLING CO. 355tive of the Respondent™s employees in the following appropri-
ate unit:   All full time and regular part time Delivery-Merchandisers, 

Sales Representatives, Consumer Route Drivers, Quality Con-
trol/Syrup employees, Production Operators, Operations 
Chief Mechanics, Operations Lead Mechanics, Operations 
Mechanics 2nd class, Operations Apprentices, Tractor Trailer 
Drivers, Warehouse Operators, Fleet Chief Mechanics, Fleet 
Lead Mechanics, Fleet Mechanic 2nd class, Fleet Appren-
tices, Cooler Service Chief Mechanics, Cooler Service Lead 
Mechanics, Cooler Service Mechanics 2nd class, Cooler Ser-
vice Apprentices, Cooler Deli
very Drivers, 
Bulk Delivery 
Drivers, Extra Drivers, Special
 Event Drivers and Signwriters, 
excluding all other employees, guards, and supervisors as de-

fined in the Act.   
 3. By instituting a bonus incentive program for QC employ-
ees, and thereafter granting said bonuses to all QC employees 
on December 3, 2001, without first notifying the Union or af-
fording it an opportunity to bargain over the incentive program, 
the Respondent has violated Section 
8(a)(5) and (1) of the Act.   
4. The Respondent™s above un
fair labor practice affects 
commerce within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having unlawfully failed and refu
sed to bargain with the Un-
ion over the institution and impl
ementation of the bonus incen-
tive program for QC employees,
 the Respondent shall be re-
quired, on request, to meet a
nd bargain collectively and in good 
faith with the Union regarding said program and to rescind, if 
requested by the Union, the in
centive program established for 
QC employees.
23   
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
24ORDER The Respondent, The Philadelphia Coca-Cola Bottling Com-
pany, Philadelphia, Pennsylvania, its officers, agents, succes-
sors, and assigns, shall 
1.  Cease and desist from 
                                                          
                                                           
23 While the evidence suggests that the distribution of the QC bo-
nuses was intended to be a one-
time event, the Board™s traditional 
remedy in cases such as this calls
 for a rescission of the unilaterally-imposed program, if so requested by the Union.  
Washington Beef, Inc.
, 328 NLRB 612, 621 (1999); 
American Packaging Corp.
, 311 NLRB 
482, 483 (1993).  No restoration or make-whole remedy, however, is 
not needed here as the grant of the QC bonuses inured to the benefit, 

not the detriment, of the QC employees.   
24 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(a) Instituting and implementing a bonus incentive program 
for its Quality Control employ
ees without first notifying the 
Union, Teamsters Local Union No. 830 a/w International 
Brotherhood of Teamsters, AFLŒ
CIO, which is the exclusive 
collective-bargaining representative of the Respondent™s em-ployees in the following appropriate unit, and affording it an 
opportunity to bargain over the program.  The appropriate unit 
includes: 
 All full-time and regular part-time Delivery-Merchandisers, 

Sales Representatives, Consumer Route Drivers, Quality Con-
trol/Syrup employees, Production Operators, Operations 
Chief Mechanics, Operations Lead Mechanics, Operations 

Mechanics 2nd class, Operations Apprentices, Tractor Trailer 
Drivers, Warehouse Operators, Fleet Chief Mechanics, Fleet 
Lead Mechanics, Fleet Mechanic 2nd class, Fleet Appren-
tices, Cooler Service Chief Mechanics, Cooler Service Lead 
Mechanics, Cooler Service Mechanics 2nd class, Cooler Ser-
vice Apprentices, Cooler Deli
very Drivers, 
Bulk Delivery 
Drivers, Extra Drivers, Special
 Event Drivers and Signwriters, 
excluding all other employees, guards, and supervisors as de-
fined in the Act.   
 (b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Upon request from the Union, rescind the December, 
2001 bonus incentive program for 
QC employees, and bargain 
collectively and in good faith over the institution and imple-

mentation of any such bonus program for QC employees and 
embody any understanding reached in a signed agreement.   
(b) Within 14 days after service by the Region, post at its fa-
cility in Philadelphia, Pennsylva
nia, copies of the attached no-
tice marked ﬁAppendix.ﬂ25  Copies of the notice, on forms pro-
vided by the Regional Director for Region 4, after being signed 
by the Respondent™s authorized 
representative, shall be posted 
by the Respondent immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places including all 
places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since December 3, 2001.  
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 25 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356 APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist any union Choose representatives to bargain with us on your be-half Act together with other employees for your benefit and protection Choose not to engage in any of these protected activi-ties.  WE WILL NOT institute or implement a bonus incentive program for our Quality Control employees, or any other em-ployees represented by Teamsters Local Union No. 830 a/w International Brotherhood of Teamsters, AFLŒCIO, without first notifying the Union and affording it an opportunity to bar-gain over said program.   WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, rescind the bonus incentive program established for our Quality Control employees and bargain with the Union over the establishment of such a program and, WE WILL embody any understanding reached in a signed agree-ment.   PHILADELPHIA COCA-COLA BOTTLING CO.    